345 F.2d 534
Lillie M. WALDREP, Appellant,v.Anthony J. CELEBREZZE, Secretary of Health, Education and Welfare, Appellee.
No. 21806.
United States Court of Appeals Fifth Circuit.
June 1, 1965.

Appeal from the United States District Court for the Middle District of Alabama; Frank M. Johnson, Jr., Judge.
John V. Denson, II, Opelika, Ala., for appellant.
Rodney R. Steele, Asst. U. S. Atty., Ben Hardeman, U. S. Atty., Montgomery, Ala., for appellee.
Before TUTTLE, Chief Judge, EDGERTON,* and SMITH,** Circuit Judges.
PER CURIAM.


1
The only questions open for determination on this appeal are whether on the record as a whole there is substantial evidence to support the factual determinations made by the Secretary, and whether his ultimate decision has a reasonable basis in the law. We conclude that in both respects the trial court correctly found in favor of the Secretary.


2
The judgment is affirmed.



Notes:


*
 Senior Circuit Judge of the D.C.Circuit, sitting by designation


**
 Of The Third Circuit, sitting by designation